Case 17-04357    Doc 59     Filed 06/22/20 Entered 06/22/20 12:56:49      Desc Main
                              Document     Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 Dawn & John Bitter                      )        17 B 04357
                                         )
                                         )
                Debtor(s)                )         Judge Hunt

                             NOTICE OF OBJECTION


 Please take notice that the Glenn Stearns, Chapter 13 Trustee objects to the
 Debtor’s motion to modify plan:

    1) The new plan base proposed on order is insufficient to fund 100% to the
       GUCs.
                                                   Glenn Stearns, Trustee;

                                                             /s/
                                                    By: Gerald Mylander




 Glenn Stearns, Chapter 13 Trustee
 801 Warrenville Rd., Suite 650
 Lisle, IL 60532
